Citation Nr: 0941858	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2006 
for the grant of service connection for right knee post-
traumatic arthritis. 

2.  Entitlement to an effective date prior to March 10, 2006 
for the grant of service connection for right knee anterior 
cruciate ligament tear and medial and lateral meniscus tears. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to 
May 1960, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
right knee post-traumatic arthritis and right knee anterior 
cruciate ligament tear and medial and lateral meniscus tears 
with an effective date of March 10, 2006.  The Veteran 
appealed the effective dates assigned for service connection.    

In September 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
condition in September 1992; he was notified of the denial on 
October 5, 1992.  The Veteran did not appeal the decision and 
it became final.

2.  The Veteran filed a service connection claim for a right 
knee condition on March 10, 2006.  He was granted service 
connection by way of a February 2007 rating decision. 

3.  The Veteran did not submit a claim, either formal or 
informal, for service connection for a right knee condition 
until March 10, 2006.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service 
connection for a right knee condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Entitlement to an effective date prior to March 10, 2006, 
for the grant of service connection for right knee post-
traumatic arthritis and right knee anterior cruciate ligament 
tear, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to an effective date prior 
to March 10, 2006, for the grant of service connection for 
right knee post-traumatic arthritis and right knee anterior 
cruciate ligament tear arises from his disagreement with the 
effective date following the grant of service connection.  

Specifically, the Veteran alleges that he is entitled to an 
effective date of February 28, 1992, the date of his original 
service connection claim for right knee post-traumatic 
arthritis and right knee anterior cruciate ligament tear.  
The Board has reviewed the evidence of record and concludes 
that the Veteran is not entitled to an earlier effective date 
in this case.  

The Veteran submitted his original claim for service 
connection for a right knee condition in February 1992.  The 
RO denied the Veteran's claim in a rating decision dated 
September 1992. A notice of disagreement was not filed, and 
the decision became final.  38 C.F.R. § 3.104.  

The Veteran submitted a claim to reopen service connection 
for a right knee condition that was received on March 10, 
2006.  The RO granted service connection for right knee post-
traumatic arthritis and right knee anterior cruciate ligament 
tear, in the February 2007 rating decision currently on 
appeal.  The RO evaluated the Veteran's disabilities and 
assigned a 10 percent disability evaluation, effective March 
10, 2006.  The Veteran timely perfected an appeal with regard 
to the earlier effective date issue.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2008) (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service 
connection for that disorder.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the facts clearly reflect that the Veteran's 
claim for service connection for a right knee condition was 
denied in September 1992.  The Veteran did not appeal this 
rating decision.  Thus, the rating decisions became final and 
as such, new and material evidence was required to reopen any 
future claim for service connection.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the Veteran sought to reopen his 
claims for service connection for right knee post-traumatic 
arthritis and right knee anterior cruciate ligament tear was 
March 10, 2006.  A thorough review of the Veteran's claims 
file does not reveal any attempts by the Veteran to reopen 
the issues of service connection for right knee post-
traumatic arthritis and right knee anterior cruciate ligament 
tear during the period prior to March 10, 2006.  

As such, there would be no pending, unadjudicated claims for 
right knee post-traumatic arthritis and right knee anterior 
cruciate ligament tear prior to the March 2006 claim filed by 
the Veteran.  While it is possible that the Veteran could 
overcome the finality of a decision by alleging clear and 
unmistakable error (CUE), the Veteran has not as of this date 
challenged earlier decisions on the basis of CUE.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105, 20.1403 (2008).

In light of the final decision dated in September 1992, the 
effective date for service connection for a reopened claim 
cannot be earlier than the date to reopen the claim.  That 
date in this case is March 10, 2006.  Accordingly, the 
Veteran is not entitled to an effective date earlier than 
March 10, 2006, and his appeal is denied.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Further, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  Thus, the Board finds 
that the veteran's claim has been substantiated, and 
additional notice is not required.  


ORDER

Entitlement to an effective date earlier than March 10, 206 
for the grant of service connection for right knee post-
traumatic arthritis and right knee anterior cruciate ligament 
tear is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


